March 12, 2013 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Companion Life Separate AccountC 1940 Act Registration Number:811-08814 1933 Act Registration Numbers:033-98062 and 033-85090 CIK:0000931424 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Companion Life Separate AccountC, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed The Alger Portfolios February 27, 2013 DWS Investments VIT Funds February 26, 2013 DWS Variable SeriesI Fund February 26, 2013 DWS Variable SeriesII Fund February 26, 2013 Federated Insurance Series February 26, 2013 MFS® Variable Insurance Trust February 28, 2013 Pioneer Variable Contracts Trust February 27, 2013 T.Rowe Price Equity Series, Inc. February 25, 2013 T.Rowe Price Fixed Income Series, Inc. February 25, 2013 T.Rowe Price International Series, Inc. February 25, 2013 The Universal Institutional Funds, Inc. March 11, 2013 Variable Insurance Products Fund February 20, 2013 Variable Insurance Products Fund II February 20, 2013 Variable Insurance Products FundV February 25, 2013 Variable Insurance ProductsIII February 20, 2013 To the extent necessary, these filings are incorporated herein by reference. Sincerely, /s/ MICHAEL E. HUSS Michael E. Huss Chief Securities Compliance Officer and Corporate Secretary Companion Life Insurance Company
